Title: General Orders, 18 December 1778
From: Washington, George
To: 


  
    Head-Quarters Camp Middle-Brook [N.J.] Friday Decr 18th 1778
    Parole AlcebiadesC. Signs Bangor Cyrus—
    
  
  The honorable the Congress have been pleased to pass the following resolutions.
  
  
  
  November 24th 1778
Congress took into consideration the report of the Committee of Arrangement and thereupon came to the following resolutions.
Whereas the settlement of Rank in the Army of The United-States has been attended with much difficulty and delay, inasmuch as no general principles have been adopted and uniformly pursued—Resolved—therefore that upon any dispute of Rank the following rules shall be hereafter observed—
1st For determining rank in the Continental line between all Colonels and Inferior Officers of different States, between like Officers of Infantry and those of Horse and Artillery appointed under the Authority of Congress by Virtue of a Resolve of the 16th of September 1776 or by virtue of any subsequent resolution prior to the first of January 1777, all such Officers shall be deemed to have their Commissions dated on the day last mentioned and their relative rank with respect to each other in the Continental line of the Army shall be determined by their rank prior to the 16th day of September 1776—This rule shall not be considered to affect the rank of the line within any State or within the Corps of Artillery, Horse, or among the sixteen additional Battalions where the rank hath been settled; but shall be the rule to determine the relative rank within the particular line of Artillery so far as the rank remains unsettled.
2nd In the second instance preference shall be given to Commissions in the New-Levies and Flying-Camp.
3rd In determining rank between Continental Officers in other respects equal proper respect shall be had to their Commissions in the Militia where they have served in the Continental Army for the space of one month.
4th All Colonels and inferior Officers appointed to Vacancies since the 5th of January 1777, shall take rank from the right of Succession to such vacancies.
5th In all cases where the rank between Officers of different States is equal, between an Officer of State Troops and one of Cavalry, Artillery, or of the Additional Battalions, the Precedence is to be determined by lot.
6th—All officers who have been prisoners with the Enemy, being appointed by their State, and again enter into the service shall do it agreeable to the above rule; that is to say; All of the rank of Captains and under shall enter into the same Regiment to which they formerly belonged and if such Regiment is dissolved or otherwise reduced, they shall be intitled to the first Vacancy in any Regiment of the State in their proper rank after the officers belonging to such Regiment have been provided for.
  7th The rules of rank above laid down between Officers of  
    
    
    
    different States are to govern between Officers of the same State, except in cases where the State may have laid down a different rule or already settled their rank.
8th A resignation shall preclude any Claim of benefit from former rank under a new appointment.
Whereas from the alteration of the establishment and other causes many valuable Officers have been and may be omitted in the new Arrangement as being supernumerary, who from their conduct and services are intitled to the honorable notice of Congress, and to a suitable provision until they can return to civil life with advantage.
Resolved, therefore that Congress gratefully acknowledge the faithful services of such officers, and that all supernumerary officers be intitled to one years pay of their commissions respectively to be computed from the time such officers had leave of absence from the Commander in Chief on this account: And Congress do earnestly recommend to the several States to which such officers belong to make such farther provision for them as their respective circumstances and merits intitle them to.
Whereas it will be for the benefit of the service that some rule for promotions be establish’d Therefore Resolved, That it be recommended to the several States to provide that in all future promotions Officers rise regimentally to the rank of Captain, & thence in the line of the State to the rank of Colonel except in cases where a preference may be given on account of distinguished merit.
Resolved—That all officers who have been in the service and having been prisoners with the Enemy, now are, or hereafter may be exchanged, or otherwise released shall, if appointed by the Authority of the State, be intitled in case of vacancy to enter into the service of their respective State in such rank as they would have had, if they had never been captured; provided always that every such officer, do within one Month after his exchange or release signify to the Authority of the State to which he belongs his release, and his desire to enter again into the military service. Resolved—That every officer so released and giving notice as aforesaid shall until entry into actual service be allowed half pay of the Commission to which by the foregoing resolve he stands intitled; Provided always that in case of his receiving any civil office of Profit such half pay shall thenceforth cease.
Resolved—That no Brevets be for the future granted except to officers in the line, or in Case of very eminent services.
Resolved—That Pay-Masters not being of the rank of Captains, Quarter Masters and Adjutants be intitled to receive twenty dollars pr month subsistence Money in lieu of rations.
  Resolved—That all officers and persons employed on the Staff shall  
    
    
    
    receive for subsistence money one third of a dollar for each extra ration heretofore allowed them.
Resolved—That Adjutants, Pay Masters and Quarter Masters taken from the line be again admitted into the rank they would have been intitled to had they continued in the line: And such Adjutants, Pay-Masters & Quarter Masters not taken from the line, may be admissible into the line in such subaltern ranks as by a signed certificate from the Field Officers of their respective Corps they shall be deemed competent to.
  December 10th 1778.
Resolved—That the twelve months pay allowed to supernumerary officers of the Army by a resolution of the 24th of November last be made up in the Pay-Rolls of the Regimental Pay-Masters and drawn from them by the said officers respectively.
